 



EXHIBIT 10.15

STOCK PLEDGE AGREEMENT

     THIS STOCK PLEDGE AGREEMENT (this “Agreement”) is entered into as of
January 9, 2003 by and among Party City Corporation, a Delaware corporation (the
“Pledgor”), Party City Michigan, Inc., a Delaware corporation (the “Pledged
Stock Issuer”) and Wells Fargo Retail Finance, LLC, as the arranger, collateral
agent and administrative agent (the “Agent” or the “Secured Party”), on its own
behalf and on behalf of the Lender Group and any other holder of Obligations
under, and as defined in, the Loan Agreement referred to below (the Lender Group
and such other holders of Obligations, collectively, the “Secured Obligation
Holders”).

Introduction

     Concurrently with the execution and delivery hereof, the Pledgor is
entering into a Loan and Security Agreement dated as of the date hereof (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) with the Agent and the financial institutions from
time to time party thereto as lenders (the “Lenders”) pursuant to which the
Agent and the Lenders have agreed, subject to the terms and conditions set forth
therein, to make certain revolving credit loans and to provide other financial
accommodations to the Borrower (collectively, the “Loans”).

     It is a condition precedent to the effectiveness of the Loan Agreement that
the Pledgor execute and deliver to the Agent, for its benefit and the benefit of
the Secured Obligation Holders, a stock pledge agreement in substantially the
form hereof.

     NOW, THEREFORE, in consideration of the willingness of the Agent and the
Lenders to enter into the Loan Agreement and to agree, subject to the terms and
conditions set forth therein, to make the Loans to the Pledgor pursuant thereto,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed as follows:

     1. Security Interest. The Pledgor hereby deposits with and pledges to the
Secured Party, for the benefit of the Secured Obligation Holders, the shares of
capital stock of the Pledged Stock Issuer listed on Schedule I attached hereto
(the “Pledged Stock”) and the promissory notes or other instruments, if any,
payable to the Pledgor listed on Schedule I attached hereto (the “Pledged Notes”
and collectively with the Pledged Stock and any additional securities or
collateral now or hereafter pledged hereunder, the “Pledged Collateral”), and
the Pledgor hereby grants to the Secured Party, for the benefit of the Secured
Party and the Secured Obligation Holders, a security interest in and lien on all
of the Pledgor’s right, title and interest in and to the Pledged Collateral as
security for the due and punctual payment and performance of the Secured
Obligations described in Section 2 hereof.

     2. Secured Obligations. The security interest hereby granted shall secure
the due and punctual payment and performance of the following liabilities and
obligations of each of the Pledgor and the Pledged Stock Issuer (herein called
the “Secured Obligations”):

          (a) Principal of and premium, if any, and interest (including any
interest that would accrue in the Secured Obligations but for the operation of
the United States Bankruptcy Code or any other applicable insolvency law) on the
Advances and any other amount owed to the Secured Obligation Holders under the
Loan Agreement and the other Loan Documents; and

 



--------------------------------------------------------------------------------



 



           (b) Any and all other obligations of the Pledgor to the Secured Party
and the Lenders arising out of or relating to the Advances, the Loan Agreement
and the other Loan Documents, or under any agreement or instrument relating
thereto, all as amended from time to time.

     3. Special Warranties and Covenants of the Pledgor. The Pledgor hereby
warrants and covenants to the Secured Party and the Lenders that:

          (a) The Pledged Collateral is duly and validly pledged with the
Secured Party, for the benefit of the Secured Party and the Secured Obligation
Holders, in accordance with law and the Pledgor warrants and will defend the
Secured Party’s and the Lenders’ right, title and security interest in and to
the Pledged Collateral against the claims and demands of all persons whomsoever.

          (b) This Agreement and the delivery of the Pledged Collateral to the
Secured Party creates a perfected first priority security interest in all of the
Pledged Collateral in favor of the Secured Party for the benefit of the Secured
Obligation Holders, securing payment of the Secured Obligations, and all actions
necessary to achieve such perfection have been taken.

          (c) The Pledgor owns the Pledged Collateral, free and clear of all
claims, mortgages, pledges, liens, security interests and other encumbrances of
every nature whatsoever except Permitted Liens.

          (d) All of the Pledged Stock has been duly and validly issued and is
fully paid and nonassessable.

          (e) The Pledged Stock constitutes all of the presently issued and
outstanding capital stock of the Pledged Stock Issuer. The Pledged Notes
constitute all promissory notes, or negotiable instruments (other than checks or
drafts) payable to the Pledgor.

          (f) If (i) any additional shares of capital stock of any class of the
Pledged Stock Issuer or if any promissory notes of the Pledged Stock Issuer or
other securities of the Pledged Stock Issuer and/ or (ii) any promissory notes,
or negotiable instruments (other than checks or drafts) payable to the Pledgor
are acquired by the Pledgor after the date hereof, the same shall constitute
Pledged Collateral and shall be deposited and pledged with the Secured Party,
for the benefit of the Secured Party and the Lenders, as provided in Section 1
hereof simultaneously with such acquisition. The Pledgor will promptly notify
the Secured Party of the date and amount of any loans made from time to time by
the Pledgor to the Pledged Stock Issuer.

          (g) If at any time and from time to time any Pledged Collateral
consists of an uncertificated security or a security in book entry form, then
Pledged Stock Issuer shall either (i) immediately register or enter the Pledged
Collateral, as the case may be, in the name of Secured Party, for the benefit of
the Secured Obligation Holders, or (ii) otherwise cause Secured Party’s security
interest thereon to be perfected in accordance with applicable law.

          (h) Pledgor has taken all steps it deems necessary or appropriate to
be informed on a continuing basis of changes or potential changes affecting the
Pledged Collateral (including rights of conversion and exchange, rights to
subscribe, payment of dividends,

2



--------------------------------------------------------------------------------



 



reorganizations or recapitalization, tender offers and voting rights), and
Pledgor agrees that neither Secured Party nor any Lender shall have any
responsibility or liability for informing Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.

          (i) All information herein or hereafter supplied to Secured Party by
or on behalf of Pledgor in writing with respect to the Pledged Collateral is, or
in the case of information hereafter supplied will be, accurate and complete in
all material respects.

          (j) The Pledgor will not sell, convey or otherwise dispose of any of
the Pledged Collateral, nor will the Pledgor create, incur or permit to exist
any pledge, mortgage, lien, charge, encumbrance or any security interest
whatsoever with respect to any of the Pledged Collateral or the proceeds
thereof, other than liens on and security interests in the Pledged Collateral
created hereby or which are otherwise expressly permitted under the Loan
Agreement.

          (k) The Pledgor will not consent to or approve the issuance of any
additional shares of capital stock of any class of the Pledged Stock Issuer if
such issuance would violate the terms of the Loan Agreement or would cause a
Default or Event of Default under the Loan Agreement and, in the event that any
such additional shares of capital stock are issued to any of the Pledgor, they
shall be deposited and pledged with the Secured Party simultaneously with such
issuance as provided in Section 1 hereof.

          (l) Neither the pledge of the Pledged Collateral pursuant to this
Agreement nor the extensions of credit represented by the Secured Obligations
violates Regulation T, U or X of the Board of Governors of the Federal Reserve
System.

     4. Further Assurances.

          (a) Pledgor agrees that from time to time, at the expense of Pledgor,
Pledgor will promptly execute and deliver all further instruments and documents,
and take all further action that may be necessary or reasonably desirable, or
that Secured Party may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral. Without limiting the generality of the foregoing, Pledgor
and/or Pledged Stock Issuer, as the case may be, will: (i) authorize (or execute
and file, if and as applicable) such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or reasonably desirable, or as Secured Party may request, in order to perfect
and preserve the security interests granted or purported to be granted hereby;;
and (ii) appear in and defend any action or proceeding that may affect Pledgor’s
title to or Secured Party’s security interest in the Pledged Collateral.

          (b) Pledgor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Pledged Collateral. A carbon, photographic, or other
reproduction of this Agreement or any financing statement covering the Pledged
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

3



--------------------------------------------------------------------------------



 



           (c) Upon request Pledgor will furnish to Secured Party: (i) a
certificate executed by an authorized officer of Pledgor, and dated as of the
date of delivery to Secured Party, itemizing in such detail as Secured Party may
request, the Pledged Collateral which, as of the date of such certificate, has
been delivered to Secured Party by Pledgor pursuant to the provisions of this
Agreement; and (ii) such statements and schedules further identifying and
describing the Pledged Collateral and such other reports in connection with the
Pledged Collateral as Secured Party may request.

     5. Covenants of Pledgor. Pledgor shall:

          (a) Perform each and every covenant in the Loan Documents applicable
to Pledgor; and

          (b) Upon receipt by Pledgor or any material notice, report, or other
communication from any of the Pledged Stock Issuer relating to all or any part
of the Pledged Collateral, deliver such notices, report or other communication
to Secured Party as soon as possible, but in no event later than five (5) days
following the receipt thereof by Pledgor.

     6. Secured Party as Pledgor’s Attorney-in-Fact.

          (a) Pledgor hereby irrevocably appoints Secured Party as Pledgor’s
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time at Secured
Party’s discretion, to take any action and to execute any instrument that
Secured Party may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including: (i) upon the occurrence and during the
continuance of an Event of Default, to receive, endorse, and collect all
instruments made payable to Pledgor representing any dividend, interest payment
or other distribution in respect of the Pledged Collateral or any part thereof
to the extent permitted hereunder and to give full discharge for the same and to
execute and file governmental notifications and reporting forms; (ii) to issue
any notifications/instructions Secured Party deems necessary pursuant to
Section 3 of this Agreement; or (iii) upon the occurrence and during the
continuance of an Event of Default, to arrange for the transfer of the Pledged
Collateral on the books of any of the Pledged Stock Issuer or any other Person
to the name of Secured party or to the name of Secured Party’s nominee, for the
benefit of the Secured Obligation Holders.

          (b) In addition to the designation of Secured Party as Pledgor’s
attorney-in-fact in subsection (a), upon the occurrence and during the
continuance of an Event of Default Pledgor hereby irrevocably appoints Secured
Party as Pledgor’s agent and attorney-in-fact to make, execute and deliver any
and all documents and writings which may be necessary or appropriate for
approval of, or be required by, any regulatory authority located in any city,
county, state or country where Pledgor or any of the Pledged Stock Issuer engage
in business, in order to transfer or to more effectively transfer any of the
Pledged Shares or otherwise enforce Secured Party’s rights hereunder.

     7. Distributions. In case, upon the dissolution, winding up, liquidation or
reorganization of the Pledged Stock Issuer whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
any other marshalling of the assets and liabilities of the Pledged Stock Issuer
or otherwise, any sum shall be paid or any

4



--------------------------------------------------------------------------------



 



property shall be distributed upon or with respect to any of the Pledged
Collateral, such sum shall be paid over to the Secured Party to be held as
collateral security for the Secured Obligations. In case any stock dividend
shall be declared on any of the Pledged Collateral, or any share of stock or
fraction thereof shall be issued pursuant to any stock split involving any of
the Pledged Collateral, or any distribution of capital (including cash
dividends, except those expressly allowed under the Loan Agreement) shall be
made on any of the Pledged Collateral, or any property shall be distributed upon
or with respect to the Pledged Collateral pursuant to recapitalization or
reclassification of the capital of the Pledged Stock Issuer, the shares or other
property so distributed shall be delivered to the Secured Party to be held as
collateral security for the Secured Obligations.

     8. Events of Default. There shall exist a default under this Agreement upon
the happening of any of the following events or conditions (herein called
“Events of Default”):

          (a) Default shall be made in the due and punctual payment of any
principal of or premium, if any, or interest on any of the Secured Obligations
as and when the same shall become due and payable (whether at maturity or at a
date fixed for any payment or prepayment or installment or by demand,
declaration, acceleration or otherwise) and such default shall continue beyond
the expiration of the applicable period of grace, if any; or

          (b) Any other Event of Default (as defined or provided in the Loan
Agreement) shall occur; or

          (c) There shall be a material breach of any term or provision
contained herein, or any representation and/or warranty made in this Agreement.

     9. Rights and Remedies of Secured Party. Upon the occurrence and
continuance of any Event of Default, such default not having previously been
remedied or cured within any applicable grace or cure periods, the Secured Party
shall have the following rights and remedies:

          (a) All rights and remedies provided by law, including, without
limitation, those provided by the New York Uniform Commercial Code;

          (b) All rights and remedies provided in this Agreement; and

          (c) All rights and remedies provided in the Loan Agreement, the
Security Documents or in any other Loan Document, other agreement, document or
instrument pertaining to the Secured Obligations.

     10. Right to Transfer into Name of Secured Party, etc. In case there shall
exist an Event of Default that shall be continuing after applicable grace and
cure periods, but subject to the provisions of the Uniform Commercial Code or
other applicable law, the Secured Party may cause all or any of the Pledged
Collateral to be transferred into its name or into the name of its nominee or
nominees. So long as no Event of Default shall exist and be continuing, the
Pledgor shall be entitled to exercise as the Pledgor shall deem fit, but in a
manner not inconsistent with the terms hereof or of the Secured Obligations, the
voting power with respect to the Pledged Collateral. In addition, Secured Party
shall have the right at any time to exchange certificates or

5



--------------------------------------------------------------------------------



 



instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations.

     11. Right of Secured Party to Exercise Voting Power, etc. In case there
shall exist an Event of Default, which shall not have been remedied or cured,
the Secured Party, until such Event of Default has been remedied or cured in
accordance with the Loan Agreement shall be entitled to exercise the voting
power with respect to the Pledged Collateral, to receive and retain, as
collateral security for the Secured Obligations, any and all dividends or other
distributions at any time and from time to time declared or made upon any of the
Pledged Collateral, and to exercise any and all rights of payment, conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the Pledged Collateral as if it were the absolute owner thereof, including
without limitation, the right to exchange, at its discretion, any and all of the
Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Pledged Stock Issuer or, upon the
exercise of any such right, privilege or option pertaining to the Pledged
Collateral, and in connection therewith, to deposit and deliver any and all of
the Pledged Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as the Secured Party
may determine, all without liability except to account for property actually
received, neither the Secured Party nor any of the Lenders shall have any duty
to exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure to do so or delay in so doing.

     12. Right of Secured Party to Dispose of Collateral, etc. Upon the
occurrence and continuance of an Event of Default, such default not having
previously been remedied or cured within any applicable grace or cure periods,
the Secured Party shall have the right, unless the Event of Default shall have
been remedied or cured in accordance with the Loan Agreement prior to taking any
such actions, at any time or times thereafter to sell, resell, assign and
deliver all or any of the Pledged Collateral in one or more parcels at any
exchange or broker’s board or at public or private sale. Unless the Pledged
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Secured Party will give the
Pledgor at least ten (10) days’ prior written notice at the respective addresses
of the Pledgor specified in Section 23 hereof of the time and place of any
public sale thereof or of the time after which any private sale or any other
intended disposition thereof is to be made. Any such notice shall be deemed to
meet any requirement hereunder or under any applicable law (including the
Uniform Commercial Code) that reasonable notification be given of the time and
place of such sale or other disposition. Such notice may be given without any
demand of performance or other demand, all such demands being hereby expressly
waived by the Pledgor. All such sales shall be conducted in a commercially
reasonable manner and shall be at such commercially reasonable price or prices
as the Secured Party shall deem best and either for cash or on credit or for
future delivery (without assuming any responsibility for credit risk). At any
such sale or sales the Secured Party may purchase any or all of the Pledged
Collateral to be sold thereat upon such terms as the Secured Party may deem
best. Upon any such sale or sales the Pledged Collateral so purchased shall be
held by the purchaser absolutely free from any claims or rights of whatsoever
kind or nature, including any equity of redemption and any similar rights, all
such equity of redemption and any similar rights being hereby expressly waived
and released by the Pledgor. In the event any consent, approval or authorization
of any governmental agency will be necessary to effectuate any such sale or
sales, the Pledgor shall execute, and hereby agree to cause the Pledged Stock
Issuer to execute, all such applications or other instruments as may be

6



--------------------------------------------------------------------------------



 



required. The proceeds of any such sale or sales, together with any other
additional collateral security at the time received and held hereunder, shall be
received and applied: first, to the payment of all costs and expenses of such
sale, including reasonable attorneys’ fees; second, to the payment of the
Secured Obligations in such order of priority as the Secured Party shall
determine, and any surplus thereafter remaining shall be paid to the Pledgor or
to whomever may be legally entitled thereto (including, if applicable, any
subordinated creditor of the Pledged Stock Issuer or the Pledgor).

     The Pledgor recognizes that the Secured Party may be unable to effect a
public sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, but may be compelled to
resort to one or more private sales to a restricted group of purchasers, each of
whom will be obligated to agree, among other things, to acquire such Pledged
Collateral for its own account, for investment and not with a view to the
distribution or resale thereof. The Pledgor acknowledges that private sales so
made may be at prices and upon other terms less favorable to the seller than if
such Pledged Collateral were sold at public sales, and that the Secured Party
has no obligation to delay sale of any such Pledged Collateral for the period of
time necessary to permit such Pledged Collateral to be registered for public
sale under the Securities Act of 1933. The Pledgor agrees that any such private
sales shall not be deemed to have been made in a commercially unreasonable
manner solely because they shall have been made under the foregoing
circumstances.

     If Secured Party, for the benefit of the Lenders, shall determine to
exercise its right to sell all or any portion of the Pledged Collateral pursuant
to this Section, Pledged Stock Issuer agrees that, upon request of Secured
Party, Pledged Stock Issuer will, at its own expense:



       (i) execute and deliver, all such instruments and documents, and to do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of Secured Party, advisable to register such Pledged Collateral under
the provisions of the Securities Act of 1933, and use its best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for such period as prospectuses are required by law to be furnished,
and to make all amendments and supplements thereto and to the related
prospectuses which, in the opinion of Secured Party, are necessary or advisable,
all in conformity with the requirements of the Securities Act of 1933 and the
rules and regulations of the Securities and Exchange Commission applicable
thereto;



       (ii) use its best efforts to qualify the Pledged Collateral under the
state securities laws or “Blue Sky” laws and to obtain all necessary
governmental approvals for the sale of the Pledged Collateral, as requested by
Secured Party;



       (iii) make available to its respective security holders, as soon as
practicable, an earnings statement which will satisfy the provisions of
Section 11(a) of the Securities Act of 1933;



       (iv) execute and deliver to any person, entity or governmental authority
as Secured Party may choose, any and all documents and writings which, in
Secured Party’s reasonable judgment, may be necessary or appropriate for
approval, or be required by, any regulatory authority located in any city, state
or country where Pledgor or the

7



--------------------------------------------------------------------------------



 





  Pledged Stock Issuer engage in business, in order to transfer or to more
effectively transfer the Pledged Shares or otherwise enforce Secured Party’s
rights hereunder; and



       (v) do or cause to be done all such other acts and things as may be
necessary to make such sale of the Pledged Collateral or any part thereof valid
and binding and in compliance with applicable law.

     Pledgor acknowledges that there is no adequate remedy at law for failure by
it to comply with the provisions of this Section and that such failure would not
be adequately compensable in damages, and therefore agrees that its agreements
contained in this Section may be specifically enforced.

     13. Collection of Amounts Payable on Account of Pledged Collateral, etc.
Upon the occurrence and during the continuance of any Event of Default, the
Secured Party may, but without obligation to do so, demand, sue for and/or
collect any money or property at any time due, payable or receivable, to which
it may be entitled hereunder, on account of or in exchange for any of the
Pledged Collateral and shall have the right, for and in the name, place and
stead of the Pledgor, to execute endorsements, assignments or other instruments
of conveyance or transfer with respect to all or any of the Pledged Collateral.

     14. Care of Pledged Collateral in Secured Party’s Possession. Beyond the
exercise of reasonable care to assure the safe custody of the Pledged Collateral
while held hereunder, the Secured Party shall have no duty or liability to
collect any sums due in respect thereof or to protect or preserve rights
pertaining thereto, and shall be relieved of all responsibility for the Pledged
Collateral upon surrendering the same to the Pledgor.

     15. Waivers, etc. The Pledgor hereby waives presentment, demand, notice,
protest and, except as is otherwise provided herein, all other demands and
notices in connection with this Agreement or the enforcement of the Secured
Party’s or the Lenders’ respective rights hereunder or in connection with any
Secured Obligations or any Pledged Collateral; consent to and waive notice of
the granting of renewals, extensions of time for payment or other indulgences to
the Pledged Stock Issuer or the Pledgor or to any third party, or substitution,
release or surrender of any collateral security for any Secured Obligation, the
addition or release of persons primarily or secondarily liable on any Secured
Obligation or on any collateral security for any Secured Obligation, the
acceptance of partial payments on any Secured Obligation or on any collateral
security for any Secured Obligation and/or the settlement or compromise thereof.
No delay or omission on the part of the Secured Party in exercising any right
hereunder shall operate as a waiver of such right or of any other right
hereunder. Any waiver of any such right on any one occasion shall not be
construed as a bar to or waiver of any such right on any future occasion. The
Pledgor further waives any right it may have under the Constitution of The State
of New York (or under the constitution of any other state in which any of the
Pledged Collateral may be located), or under the Constitution of the United
States of America, to notice (other than any requirement of notice provided
herein) or to a judicial hearing prior to the exercise of any right or remedy
provided by this Agreement to the Secured Party and waives their rights, if any,
to set aside or invalidate any sale duly consummated in accordance with the
foregoing provisions hereof on the grounds (if such be the case) that the sale
was consummated without a prior judicial hearing. The Pledgor’s waivers under
this section have been made voluntarily,

8



--------------------------------------------------------------------------------



 



intelligently and knowingly and after the Pledgor has been apprised and
counseled by its attorneys as to the nature thereof and its possible alternative
rights.

     16. Termination; Assignment, etc. This Agreement and the security interest
in the Pledged Collateral created hereby shall terminate when all of the Secured
Obligations other than contingent indemnification obligations for which neither
the Agent nor the Lenders have yet made a claim have been paid in full in cash
(provided that the Secured Party and the Lenders are no longer obligated to make
Loans under the Loan Agreement). For all purposes of this Agreement, no Default
or Event of Default shall be deemed to have been cured or waived except as
expressly provided in the Loan Agreement. No waiver by the Secured Party or by
any other holder of Secured Obligations of any default shall be effective unless
in writing nor operate as a waiver of any other default or of the same default
on a future occasion. In the event of a sale or assignment by the Secured Party
of all or any of the Secured Obligations held by it in accordance with the terms
of the Loan Agreement, the Secured Party may assign or transfer the rights and
interest of the Secured Party, for the benefit of the Lenders, under this
Agreement in whole or in part to the purchaser or purchasers of such Secured
Obligations, whereupon such purchaser or purchasers shall become vested with all
of the powers and rights of the Secured Party hereunder, and the Secured Party
shall thereafter be forever released and fully discharged from any liability or
responsibility hereunder with respect to the rights and interest so assigned.

     17. Reinstatement. Notwithstanding the provisions of Section 13, this
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time any amount received by the Secured Party in respect of the
Secured Obligations is rescinded or must otherwise be restored or returned by
the Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Pledged Stock Issuer or the Pledgor or upon the
appointment of any intervenor or conservator of, or trustee or similar official
for, the Pledged Stock Issuer or the Pledgor or any substantial part of their
respective properties, or otherwise, all as though such payments had not been
made.

     18. Governmental Approvals, etc. Upon the exercise by the Secured Party of
any power, right, privilege or remedy pursuant to this Agreement which requires
any consent, approval, qualification or authorization of any governmental
authority or instrumentality, the Pledgor will execute and deliver, or will
cause the execution and delivery of, all applications, certificates, instruments
and other documents and papers that the Secured Party may be required to obtain
for such governmental consent, approval, qualification or authorization.

     19. Restrictions on Transfer, etc. To the extent that any restrictions
imposed by the charter or by-laws of any Pledged Stock Issuer or any agreement
among the holders of capital stock of the Pledged Stock Issuer or other document
or instrument would in any way affect or impair the pledge of the Pledged
Collateral hereunder or the exercise by the Secured Party of any right granted
hereunder, including, without limitation, the right of the Secured Party to
dispose of the Pledged Collateral upon the occurrence of any Event of Default,
the Pledgor hereby waives such restrictions. The Pledged Stock Issuer represents
and warrants that it has taken each necessary action to waive such restrictions.
The Pledgor Stock Issuer and the Pledgor will each take any further action which
the Secured Party may reasonably request in order that the Secured Party and the
Lenders may obtain and enjoy the full rights and benefits granted to the Secured
Party and the Lenders by this Agreement free of any such restrictions.

9



--------------------------------------------------------------------------------



 



     20. Amendments. No amendment or waiver of any provision of this Agreement
nor consent to any departure by Pledgor herefrom shall in any event be effective
unless the same shall be in writing and signed by Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

     21. Security Interest Absolute. To the maximum extent permitted by law, all
rights of Secured Party and the Lenders, all security interests hereunder, and
all obligations of Pledgor hereunder, shall be absolute and unconditional
irrespective of:

          (a) any lack of validity or enforceability of any of the Secured
Obligations or any other agreement or instrument relating thereto, including any
of the Loan Documents;

          (b) any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any of the Loan Documents, or any
other agreement or instrument relating thereto;

          (c) any exchange, release, or non-perfection of any other collateral,
or any release or amendment or waiver o or consent to departure from any
guaranty for all or any of the Secured Obligations; or

          (d) any other circumstances that might otherwise constitute a defense
available to, or a discharge of, Pledgor.

     To the maximum extent permitted by law, Pledgor hereby waives any right to
require Secured Party to: (A) proceed against or exhaust any security held from
Pledgor; or (B) pursue any other remedy in Secured Party’s power whatsoever.

     22. Waiver of Marshaling. Each of Pledgor and Secured Party acknowledges
and agrees that in exercising any rights under or with respect to the Pledged
Collateral: (i) Secured Party is under no obligation to marshal any Pledged
Collateral; (ii) may, in its absolute discretion, realize upon the Pledged
Collateral in any order and in any manner it so elects; and (iii) may, in its
absolute discretion, apply the proceeds of any or all of the Pledged Collateral
to the Secured Obligations in any order and in any manner it so elects. Pledgor
and Secured Party waive any right to require the marshaling of any of the
Pledged Collateral.

     23. Notices. Except as otherwise provided herein, all notices to the
Pledgor or to the Secured Party shall be in writing and shall be deemed to have
been sufficiently given or served for all purposes hereof if made in accordance
with and delivered to the respective addresses provided in Section 12 of the
Loan Agreement.

     24. Miscellaneous.

          (a) This Agreement shall inure to the benefit of and be binding upon
the Secured Party and the Pledgor and their respective successors and assigns.
In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

10



--------------------------------------------------------------------------------



 



           (b) This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which shall be
an original, but all of which together shall constitute one instrument.

     25. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement,
including the validity hereof and the rights and obligations of the parties
hereunder, shall be construed in accordance with and governed by the internal
laws of The State of New York (without reference to conflicts of law
principles). The Pledgor, to the extent that it may lawfully do so, hereby
consents to service of process, and to be sued, in The State of New York and
consent to the jurisdiction of the courts of The State of New York and the
United States District Court for the Southern District of New York, as well as
to the jurisdiction of all courts to which an appeal may be taken from such
courts, for the purpose of any suit, action or other proceeding arising out of
any of their respective and/or joint obligations hereunder or with respect to
the transactions contemplated hereby, and expressly waive any and all objections
they may have as to venue in any such courts. The Pledgor further agrees that a
summons and complaint commencing an action or proceeding in any of such courts
shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to it at its address provided in Section 23
hereof or as otherwise provided under the laws of The State of New York. THE
PLEDGOR IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR
OTHER PROCEEDING INSTITUTED BY OR AGAINST THE PLEDGOR IN RESPECT OF ITS
OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

     26. Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings given to such terms in the Loan
Agreement.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

              PARTY CITY CORPORATION               By:        /s/ Linda M. Siluk
       

--------------------------------------------------------------------------------

        Linda M. Siluk         Chief Financial Officer               PARTY CITY
MICHIGAN, INC.               By:        /s/ Linda M. Siluk        

--------------------------------------------------------------------------------

        Name: Linda M. Siluk         Title: Vice President               WELLS
FARGO RETAIL FINANCE, LLC,     as Agent               By:        /s/ David
Molinario        

--------------------------------------------------------------------------------

        David Molinario         Vice President

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO STOCK PLEDGE AGREEMENT

PLEDGED STOCK

                          Owner and Address   Description   No. of Shares  
Percentage*   Certificate No(s).

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Party City Corporation
400 Commons Way
Rockaway, NJ 07866   Common Stock in Party City
Michigan, Inc.     100       100 %   C2

PLEDGED NOTES AND INSTRUMENTS

None.



--------------------------------------------------------------------------------

* For the purposes of this Schedule I, “Percentage” means the percentage of all
of the issued and outstanding shares of capital stock of such Pledged Stock
Issuer on a fully diluted basis.

 